In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00196-CV
                              __________________


                          IN RE GUSTAVO TIRADO

__________________________________________________________________

                           Original Proceeding
           418th District Court of Montgomery County, Texas
                    Trial Cause No. 21-02-01736-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, Gustavo Tirado contends the trial court

abused its discretion by denying Tirado’s motion for judgment on a mediated

settlement agreement that was signed by Tirado and the Real Party in Interest,

Veronica Guzman, in a different case in a different court. According to Tirado,

Guzman and Tirado signed a mediated settlement agreement in Trial Cause Number

2019-43689 but the 507th District Court of Harris County, Texas, denied Tirado’s

motion for judgment on the mediated settlement agreement and dismissed the case

for want of prosecution on February 20, 2020. After Guzman filed a suit to determine


                                         1
parentage in Montgomery County, Tirado filed a motion to dismiss for lack of

jurisdiction on the ground that parentage was no longer subject to litigation. After

the trial court denied Tirado’s motion to dismiss for lack of jurisdiction, Tirado filed

a motion with the 418th District Court for judgment on the mediated settlement

agreement that had previously been denied by the 507th District Court. On June 4,

2021, the 418th District Court denied the motion for judgment on the mediated

settlement agreement from Trial Cause Number 2019-43689.

      Tirado argues his case is indistinguishable from In re Lee, 411 S.W.3d 445,

447 (Tex. 2013). We disagree. In Lee, a trial court denied a motion to enter judgment

on a mediated settlement agreement based on an inquiry into whether the agreement

was in a child’s best interest. Id. at 448. The Supreme Court held that the mediated

settlement agreement could be enforced between the parties to the agreement even

without the joinder of the Office of the Attorney General in the agreement. Id. at

453. The relator in Lee sought review of the trial court’s refusal to enforce the

settlement in the same case where the mediated settlement agreement had been

reached and filed. See id. at 447-48. In the matter now before us, it appears Tirado

never challenged the 507th District Court’s denial of his motion to enforce the

mediated settlement agreement.




                                           2
      The Relator has not shown that he is entitled to the relief sought in his petition.

Accordingly, the petition for a writ of mandamus is denied. See Tex. R. App. P.

52.8(a). The motion for temporary relief is denied as moot.

      PETITION DENIED.

                                                             PER CURIAM

Submitted on July 28, 2021
Opinion Delivered July 29, 2021

Before Kreger, Horton and Johnson, JJ.




                                           3